

113 SRES 552 ATS: Supporting Lights On Afterschool, a national celebration of afterschool programs held on October 23, 2014.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 552IN THE SENATE OF THE UNITED STATESSeptember 17 (legislative day, September 16), 2014Mrs. Boxer (for herself, Mrs. Feinstein, Ms. Collins, Ms. Landrieu, Mr. Cochran, Mr. Whitehouse, and Mr. Johnson of South Dakota) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting Lights On Afterschool, a national celebration of afterschool programs held on October
			 23, 2014.Whereas more than 28,000,000 children in the United States have parents who work outside the home
			 and approximately 15,100,000 children in the United States have no place
			 to go after school;Whereas high-quality programs that expand learning opportunities for children, such as afterschool,
			 before-school, summer, and expanded learning programs, provide safe,
			 challenging, engaging, and fun learning experiences, including many that
			 emphasize science, technology, engineering, and math, that help children
			 and
			 youth develop social, emotional, physical, cultural, and academic skills;Whereas high-quality afterschool programs and high-quality expanded learning programs provide
			 students with hands-on, engaging lessons that are aligned with the school
			 day;Whereas high-quality afterschool programs complement regular and expanded school days, and support
			 working families by ensuring that the children of those families are safe
			 and productive during the hours parents are working;Whereas high-quality afterschool programs engage families, schools, and diverse community partners
			 in advancing the well-being of children and youth in the United States;Whereas high-quality afterschool programs that partner with high-quality community-based
			 organizations build stronger communities by integrating the school with
			 the larger community;Whereas Lights On Afterschool, a national celebration of afterschool, before-school, summer, and
			 expanded learning programs held on October 23, 2014, highlights the
			 critical importance of these high-quality programs in the lives of
			 children, their families, and their communities; andWhereas nearly 2 in 5 afterschool programs report that their budgets are in worse condition today
			 than at the height of the recession in 2008, and more than 3 in 5
			 afterschool programs report that their level of funding is lower than it
			 was 3 years ago, making it difficult for afterschool programs across the
			 United States to keep their doors open and their lights on: Now,
			 therefore, be itThat the Senate supports Lights On Afterschool, a national celebration of afterschool programs held
			 on October 23, 2014.